UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K x ANNUAL REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Fiscal Year Ended December 31, 2011 OR o TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period to DECISIONPOINT SYSTEMS, INC. (Exact name of registrant as specified in its charter) Delaware 000-54200 37-1644635 (State of Incorporation) (Commission File Number) (IRS Employer Identification No.) 19655 Descartes,Foothill Ranch, CA 92610-2609 (Address of principal executive offices) (Zip code) (949) 465-0065 (Registrant's telephone number, including area code) Securities Registered Pursuant to Section 12(b) of the Act: None Securities Registered Pursuant to Section 12(g) of the Act: Common Stock, par value $.001 Title of Class Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. Yes ¨ No x Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Exchange Act. Yes ¨ No x Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes xNo ¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule405 of RegulationS-T (§232.405 of this chapter) during the preceding 12months (or for such shorter period that the registrant was required to submit and post such files).Yes xNo ¨ Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer.See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act. Large accelerated filer ¨ Accelerated filer ¨ Non-accelerated filer ¨ Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes ¨No x As of June 30, 2011, the aggregate market value of the registrant’s common stock held by non-affiliates of the registrant was $10,800,000. The number of shares outstanding of the registrant’s Common Stock, $0.001 par value, was 8,028,908 as of March 30, 2012. 1 TABLE OF CONTENTS Page No. PART I Item 1.Business 3 Item 1A.Risk Factors 16 Item 1B.Unresolved Staff Comments 20 Item 2.Properties 20 Item 3.Legal Proceedings 20 Item 4.Mine Safety Disclosures 20 PART II Item 5.Marketfor Registrant's Common Equity,Related Stockholder Matters and IssuerPurchases of Equity Securities 21 Item 6.Selected Financial Data 22 Item 7.Management's Discussion and Analysis of Financial Condition and Results Of Operations 23 Item 7A.Quantitative and Qualitative Disclosures about Market Risk 31 Item 8.Financial Statements and Supplementary Data 31 Item 9.Changes in and Disagreements with Accountants on Accounting and Financial Disclosures 31 Item 9A.Controls and Procedures 31 Item 9B.Other Information 32 PART III Item 10.Directors, Executive Officers and Corporate Governance 33 Item 11.Executive Compensation 37 Item 12.Security Ownership of Certain Beneficial Owners and Management and Related StockholderMatters 39 Item 13.Certain Relationships and Related Transactions, and Director Independence 40 Item 14.Principal Accounting Fees and Services 41 PART IV Item 15.Exhibits, Financial Statement Schedules 42 Signatures 43 2 PART I Forward-Looking Statements Some of the statements contained in this Form 10-K that are not historical facts are "forward-looking statements" which can be identified by the use of terminology such as "estimates," "projects," "plans," "believes," "expects," "anticipates," "intends," or the negative or other variations, or by discussions of strategy that involve risks and uncertainties.We urge you to be cautious of the forward-looking statements, that such statements, which are contained in this Form 10-K, reflect our current beliefs with respect to future events and involve known and unknown risks, uncertainties and other factors affecting our operations, market growth, services, products and licenses.No assurances can be given regarding the achievement of future results, as actual results may differ materially as a result of the risks we face, and actual events may differ from the assumptions underlying the statements that have been made regarding anticipated events.Factors that may cause actual results, our performance or achievements, or industry results, to differ materially from those contemplated by such forward-looking statements include without limitation: ● Our ability to attract and retain management, and to integrate and maintain technical information and management information systems; ● Our ability to raise capital when needed and on acceptable terms and conditions; ● The intensity of competition; and ● General economic conditions. All written and oral forward-looking statements made in connection with this Form 10-K that are attributable to us or persons acting on our behalf are expressly qualified in their entirety by these cautionary statements.Given the uncertainties that surround such statements, you are cautioned not to place undue reliance on such forward-looking statements. ITEM 1.BUSINESS History DecisionPoint Systems, Inc., formerly known as Comamtech, Inc. (the "Company”, “DecisionPoint”,“we”, “our” or “us”), was incorporated on August 16, 2010, in Canada under the laws of the Ontario Business Corporations Act (“OCBA”).On June 15, 2011, we entered into a Plan of Merger (the “Merger Agreement”) among the Company, its wholly owned subsidiary, 2259736 Ontario Inc., incorporated under the laws of the Province of Ontario, Canada (the “Purchaser”) and DecisionPoint Systems, Inc., (“Old DecisionPoint”).Pursuant to the Merger Agreement, under Section 182 of the OCBA, on June 15, 2011 (the “Effective Date”) Old DecisionPoint merged (the “Merger”) into the Purchaser and became a wholly owned subsidiary of the Company.Prior to the Merger, Comamtech was a “shell company” (as such term is defined in Rule 12b-2 under the Securities Exchange Act of 1934, as amended (the “Exchange Act”)).In connection with the Merger, the Company changed its name to DecisionPoint Systems, Inc., and the Purchaser changed its name to DecisionPoint Systems International, Inc. (“DecisionPoint Systems International”).On June 15, 2011, both companies were reincorporated in the State of Delaware. Pursuant to the terms of the Merger Agreement, we acquired all of the issued and outstanding capital stock of Old DecisionPoint from its shareholders in exchange for 4,593,660 shares of our common stock, resulting in an exchange ratio of one share for every eight shares of common stock tendered (1:8).We also acquired all of the issued and outstanding Series A Cumulative Convertible Preferred Shares and Series B Cumulative Convertible Preferred Shares in exchange for 243,750 and 118,750 Cumulative Convertible Preferred Shares, respectively.Immediately after the Merger, there were 6,934,412 shares of our common stock outstanding and 243,750 and 118,750 shares of our Series A Cumulative Convertible Preferred Shares and Series B Cumulative Convertible Preferred Shares outstanding, respectively.In addition, we assumed all of Old DecisionPoint’s obligations under its outstanding stock option plans and warrant agreements. 3 The estimated fair values of the financial assets received and liabilities assumed from Comamtech in the Merger are comprised of the following as of June 15, 2011: Cash $ Note receivable Other receivables Other curent assets Accounts payable ) Net asset value $ Pursuant to the Merger Agreement, on or before August25, 2011, we were to have an audit performed on the balance sheet of Comamtech as of June 15, 2011 (the “Opening Balance Sheet”).Prior to August 25, 2011, we prepared a statement (the “Purchase Price Statement”) setting forth our good faith computation of the shareholders’ equity of Comamtech as of August15, 2011.During August 2011, both parties accepted the Purchase Price Statement and agreed to forego an audit. Pursuant to the Merger Agreement, if the final shareholders’ equity balance reflected in the Opening Balance Sheet was less than $7,233,000, then the shareholders of Old DecisionPoint at the date of the Merger were entitled to receive, on a pro rata basis, common shares according to a schedule set forth in the Merger Agreement.The final shareholders’ equity balance reflected in the Opening Balance Sheet was $3,947,687 (see table above) and as a result, we issued the maximum number of additional common shares of 487,310 to the Old DecisionPoint shareholders on September 30, 2011.These shares were included in total common shares issued and outstanding as of the Effective Date of the transaction.This had the effect of reducing the exchange ratio from one for every eight shares tendered (1:8) to one for every seven point two three shares tendered (1:7.23273).The additional common shares have been accounted for as a reduction in the exchange ratio for all of our other securities, including the preferred stock, stock options and warrants to purchase shares of our securities. As a result, after the adjustment to the exchange ratio, we had acquired all of the issued and outstanding capital stock of Old DecisionPoint from its shareholders by exchanging 36,749,286 of Old DecisionPoint common shares for 5,080,970 shares of our common stock and by exchanging 975 and 380 shares of Old DecisionPoint Series A and Series B Cumulative Convertible Preferred Shares, for 269,608 and 131,347 shares of our Series A and Series B Cumulative Convertible Preferred Shares, respectively. The accompanying consolidated financial statements present the previously issued shares of Comamtech common stock as having been issued pursuant to the Merger on June 15, 2011, in exchange for the net assets of Comamtech totaling $3,947,687 as consideration received. The shares of common stock of the Company issued to Old DecisionPoint’s stockholders in the Merger are presented as having been outstanding since the original issuance of the shares. Further, the exchange ratio, as adjusted above, has been retroactively applied to all share, weighted average share, loss per share, and stock option and warrant disclosures. DecisionPoint has one wholly owned subsidiary, DecisionPoint Systems International.DecisionPoint Systems International has two wholly owned subsidiaries, DecisionPoint Systems Group Inc. (“DPS Group”) and CMAC, Inc. (“CMAC”).DecisionPoint Systems International acquired CMAC on December 31, 2010.CMAC was founded and incorporated in March 1996, and is a logistics consulting and systems integration provider focused on delivering operational and technical supply chain solutions,headquartered in Alpharetta, Georgia. DPS Group has two wholly owned subsidiaries, DecisionPoint Systems CA, Inc. and DecisionPoint Systems CT, Inc.DecisionPoint Systems CA, Inc., formerly known as Creative Concepts Software, Inc. (“CCS”) was founded in 1995 and is a leading provider of Enterprise Mobility Solutions.Enterprise Mobility Solutions are those computer systems that give an enterprise the ability to connect to people, control assets, and transact business from any location by using mobile computers, tablet computers, and smartphones to securely connect the mobile worker to the back office software systems that run the enterprise.Technologies that support Enterprise Mobility Solutions include national wireless carrier networks, Wi-Fi, local area networks, mobile computers, smartphones and tablets, mobile software applications, middleware and device security and management software.DecisionPoint Systems CT, Inc. formerly known as Sentinel Business Systems, Inc. (“SBS”) was founded in 1976 and has developed over time a family of powerful enterprise data collection software solutions, products and services.The combined company is a data collection systems integrator that sells and installs mobile devices, software, and related bar coding equipment, radio frequency identification (“RFID”) systems technology and provides custom solutions and other professional services. Following the Merger, the business conducted by us is now the business conducted by Old DecisionPoint prior to the Merger. 4 Overview DecisionPoint is an enterprise systems integrator that provides mobility systems integration and supply chain systems integration, as well as traditional scanning and mobility hardware solutions.We design, deploy and support mobile computing and wireless systems that enable our customers to access enterprise data at the point of decision whether they are on the retail selling floor, warehouse loading dock or on the road making deliveries.These systems generally include mobile computers, mobile application software, and related data capture equipment including bar code scanners and RFID readers.We also provide professional services including consulting, proprietary and third party software and software customization as an integral part of our customized solutions for our customers.Our supply chain systems integration offerings include Warehouse Management Systems (“WMS”), Transportation Management Systems (“TMS”), Enterprise Resource Planning Systems (“ERP”) as well as legacy systems.We operate in one business segment. We deliver to our customers the ability to make better, faster and more accurate business decisions by implementing industry-specific, enterprise wireless and mobile computing systems for their front-line employees, inside and outside of the ‘four-walls’.It is these systems which provide the information to improve the hundreds of individual business decisions made each day.The “productivity paradox” is that the information remains locked away in their organizations’ enterprise computing system, accessible only when employees are at their desk.Our solutions solve this productivity issue.As a result, our customers are able to move their business decision points closer to their own customers who in turn, drive their own improved productivity and operational efficiencies. We accomplish this by providing our customers with everything they need to achieve their enterprise mobility goals, starting with the planning of their systems, to the design and build stage, to the deployment and support stage, and finally to achieving their projected Return On Investment (“ROI”).Our business designs, sells, deploys and services voice and data communications products and systems for private networks and wireless broadband systems for a wide range of enterprise markets, including retail, transportation and logistics, manufacturing, wholesale and distribution, as well as other commercial customers (which, collectively, are referred to as the “commercial enterprise market”). Many of our software and systems integration projects are required to stabilize the customer’s existing environment in order to fully capture the intended functionality of the software application.Examples of this include Configuration, QA Testing, Volume and Regression Testing as well as Process Improvement and Engineering.Our team of experienced resources engages with the customer to provide a “current state” analysis as well as a “future state” roadmap that provides valuable data to executive management to make critical business decisions. DecisionPoint Offerings 5 We deliver a solution that typically consists of a combination of the following: ● specialized mobile computers ● a wireless network infrastructure (or the use of a national wireless carrier) ● specialized mobile application software ● integration software to our customers’ existing enterprise systems, and ● a range of professional services needed to make it all ‘work’ ● industry and/or software specific consulting and integration services. We employ a highly talented and experienced staff of consultants (both in-house and on a contract basis), architects, engineers, and support personnel to guide our customers through this process to success. During the business cycle our highly experienced professionals will: ● consult with customers about their business needs ● design the overall enterprise mobile solution to fit the needs ● build or acquire the software needed for the solution ● acquire the wireless and mobile computers needed ● deliver the services to deploy it all, and ● support the system after it has been installed. Bringing mobile computing to the front-line enterprise worker is orders of magnitude more challenging than delivering similar technology to the consumer.Unlike the individual consumer, a business enterprise has significant performance, reliability and security requirements.In addition, any system must be integrated with the complex enterprise systems already in place.Therefore, we must possess the required knowledge and be able to manage a myriad of technical details and nuances to achieve our customers’ desired outcome. We have developed an ‘ecosystem’ of partners which we bring to every customer situation.The standout partner in this ecosystem is Motorola Solutions, Inc. (“Motorola Solutions”) for which we consistently are one of the nation’s top Value Added Resellers (“VAR”). We provide Enterprise Mobility Solutions to our customers that include hardware and software as well as consulting and solution design, technical and programming services, and software and support services.Our hardware suppliers include companies such as Motorola, Zebra Technologies Corporation, Datalogic Scanning, Inc., Intermec Technologies Corporation, and Datamax — O'Neil, a unit of Dover Corporation.Software suppliers include companies such as AirWatch, CXT Software, Verifone GlobalBay Mobile Technologies, Inc., Xata and Wavelink Corporation.Hardware and software products can be purchased either directly from the manufacturer or from wholesale distributors of technology products such as Ingram Micro, Inc., ScanSource, Inc. and Blue Star, Inc.Product availability from suppliers and wholesale distributors can be subject to short term delays of 30 to 60 days due to significant demand changes, and at times we may have exposure to potential longer term limited product availability due to product recalls or natural disasters such as the recent tsunami in Japan.Such product availability issues do not generally affect our ability to compete in the marketplace; rather it may affect our ability to deliver our solutions on a timely basis.We purchase most of our hardware from Motorola Solutions since they are the industry leader for ruggedized mobile scanner hardware and related accessories which they manufacture, but we have the ability to purchase hardware from other suppliers such as Intermec.Our agreements with suppliers have different terms than our competitors and as such, we do not want our competitors to have any knowledge of those terms and conditions as it would affect our ability to be competitive in the market. We do not engage in any research and development activities. Major manufacturers and other top partners have come to depend on the VAR channel in order to grow their own businesses.This is because they cannot cost-effectively penetrate their target markets alone given the number and variety of ways their product is applied and because of the myriad of complex integration requirements.They have come to view their role as providing the best-of-breed wireless and mobile computing technology to the market and partner with us to extend their business.This applies not only to Motorola Solutions with wireless and mobile computing technology, but also to other high tech manufacturers who produce printers, labels, RFID and other technology products. As our markets have grown and have become more sophisticated, we have grown both in size and in the nature and type of services offered.As our customers come to depend more and more on enterprise wireless and mobile computing to run their businesses, we continue to deliver and expand our services to keep those systems running.We are actively moving into the areas of enterprise managed services, consulting services and software-as-a-service (“SaaS”) to continue to deliver our value and build ongoing revenue streams for the Company. We continue to make investments in SaaS offerings in response to what we believe is a fundamental shift in our customers’ requirements.And we are monitoring the results closely.In 2011, we increased our commitment to our Mobile Device Management offering through a new relationship with AirWatch as well as additional investment in infrastructure and resources to expand our capabilities in this offering.This expansion is directly related to the continuing growth we are seeing from our customers for this service.Customers have begun to realize that they do not have to own the entire end-to-end solution in order to reap its benefits.In fact, there can be major cost savings for them if they choose instead to receive part of the value of what we have to offer in a SaaS model.We are a believer in this theory ourselves, as we are an avid salesforce.com customer. Salesforce.com is one of the world’s largest SaaS companies. 6 Acquisition of CMAC On December 31, 2010, DecisionPoint International acquired CMAC, a supply chain consulting and systems integration firm focused on delivering operational and technical solutions for enterprises.Both CMAC and DecisionPoint are in the same vertical markets, and the acquisition was intended to broaden our professional services and software integration.Our combined teams work together to complement each other’s strengths.The acquisition of CMAC also expands our data base of professional services contractors who are available on an as needed basis, thereby enabling us to be more responsive and act more quickly to assist our customers. CMAC is committed to improving its clients’ competitive position by developing operational excellence strategies and implementing best-in-class supply chain planning, execution and automated technology solutions.Its focus is on providing integration and implementation services for customer supply chain management applications ranging from WMS, ERP, to TMS as well as others provides highly skilled resources to manage or augment customer project teams during the design, development and/or deployment stages. CMAC’s professional services can be summarized as follows: For over 15 years, CMAC’s experienced team has provided cost effective solutions to organizations in various industries and has evolved into a proven market leader.CMAC has standardized processes and procedures that allow for rapid deployment of integration and implementation solutions.This methodology is designed for success and will aid us in managing our customer deployments from the software selection process through the implementation and launch support phases.Together our combined team aims to provide our clients with highly experienced and affordable professionals using proven methodologies designed to achieve a quicker value realization. CMAC has a Technology Center located in Alpharetta, GA that provides our partners and customers with an avenue to perform software solution demos and evaluations, end user training, conference room pilots, hardware and software validation, and device management services.In addition, the Technology Center is equipped with all of the latest wireless network technologies to perform real-time testing and validation of software applications, hardware and network functionality and infrastructure. 7 Marketplace Industry Over the past five years, the Enterprise Mobile Computing industry has standardized several key technologies.This standardization has enabled the market to grow.Examples of this include the Windows Mobile, Android, RIM and iPhone operating system for mobile devices, 802.11 a/b/g “Wi-Fi” wireless local area networks, and robust nationwide wireless carrier data networks such as T-Mobile, Verizon and Sprint. This standardization has allowed mobile computing manufacturers to build product to these widely adopted standards, creating the opportunity to automate workers using these standards.These developments have created many opportunities for us to build enterprise wireless and mobile computing solutions for our customers’ needs. Determining which enterprise wireless and mobile solutions we deliver to our customers highly depends on several key factors including the customer’s industry.It requires that we possess domain expertise in our customers’ industries.It also requires business application software expertise, general industry and software specific knowledge and mobile computing and wireless networking technical acumen. The customer’s industry is very important because unlike generic wireless business applications such as email, the applications that we provide involve business processes which are very specific to a vertical market.An example is Proof-of-Delivery (“POD”).In order for a POD application to deliver value it must not only be tailored to a specific industry such as couriers, but it must also be tailored to each specific courier company depending on how they run their business process. The key to delivering customer solutions profitably is for us to know where standardized system hardware and software components will deliver the required result and where they cannot and therefore, more custom components need to be utilized.This capability comes from our years of experience, our talented professionals and our highly developed ecosystem of partners. We provide a complete line of consulting, deployment and integration services, including site surveys, equipment configuration and staging, system installation, depot services, software support, training programs and project management. Current Market Environment Over the last several years, we have been repositioning ourselves to focus more on providing higher margin consulting services along with customer-driven, mobile wireless and RFID solutions rather than providing simply hardware and customized software as a reseller.This is the key to increasing our profitability and is also a major point of differentiation.The acquisition of CMAC has been instrumental in this repositioning.Small resellers and large catalog resellers simply do not want to, or cannot, provide the types of custom, hands-on services needed to make these systems a success.Our major ecosystem partners and Independent Software Vendors (“ISV’s”) recognize this and have come to depend more and more on us to deliver the business value that their products enable. By referring more end-user demand to DecisionPoint, partners can leverage our personnel and skills to provide customers with enhanced personal service.With deep expertise about specific customers’ operations and industry, resellers are very effective in promoting sales of key vendor’s products.Today, a majority of Motorola’s sales of mobile computers are through the sales channel in which we participate. We benefit from other advantages by participating in this sales channel.The industry leaders have established program rewards, such as favorable pricing structure incentives, for those top-tier VARs, such as DecisionPoint, who invest in their programs and technologies.As a result, we train our personnel, which differentiate us from other potential competitors whose personnel may not have the same training as ours. Within our commercial enterprise market, we believe there continues to be long-term opportunity for growth as the global workforce continues to become more mobile and the industries and markets that purchase our products and services continue to expand.The markets in which we compete include mobile computing products and services, enterprise wireless services, bar code scanning, RFID products and services and mobile network management platforms.Organizations looking to increase productivity and derive benefits from mobilizing their applications and workforces are driving adoption in this market. Our strategy in our target market is to enable our customers to focus on their missions, not the technology.This is accomplished by providing mission-critical systems, seamless connectivity through highly reliable voice and data networks and a suite of advanced and/or custom applications that provide real-time information to end users. 8 DecisionPoint Target Market(s) The markets for enterprise wireless and mobile computing are very fragmented while also being extremely complex in nature.But generally they can be characterized by the following attributes: 1. Vertical market industries which require specific domain expertise. 2. Industries which track goods or deliver a service in the field (or both). 3. Industries which have a significant group of mobile workers, whether they operate primarily in one place or in the field. 4. Manufacturing operations where there’s real-time interaction between the shop floor employees and the management decision makers. 5. Manufacturing and assembly operations that are moving more and more to a Just-in-Time (“JIT”) operation where accurate data is critical. In the commercial enterprise market, our approach is to deliver products and services that are designed to empower the mobile workforce to increase productivity, drive cost effectiveness and promote faster execution of critical business processes. Vertical Markets The attractiveness of any vertical market depends directly on the size and nature of the problems which that market faces that can be addressed by enterprise wireless and mobile computing.Historically, retail, warehousing, and manufacturing were the largest industries.Each typically had large amounts of goods in constant motion which needed to be tracked.In addition, each had a workforce which primarily operated in one place (i.e. a retail store, a distribution center or a factory). Although these markets are still attractive for us and comprise a significant portion of our business, new markets are emerging which hold as great or even greater promise than our historical markets. Transportation, logistics and field services such as repair and maintenance, delivery and inspections are now emerging as great new markets.This is primarily due to the arrival of robust, national wireless carrier networks that can reach a field-based mobile worker almost anywhere they are.The general term for this new group of markets is referred to as “Field Mobility”.Although it cuts across multiple industries and business applications, it has one common characteristic: goods are tracked or services are being performed by field-based workforces, not workers operating in a single location under one roof. Our Field Mobility Practice We believe that the growth of Field Mobility based markets will be so significant over the next several years, that we have created a dedicated business practice to focus on it.This practice was established in 2008, with the express purpose of replicating our historical success with a new set of customers together with a new ecosystem of partners which include three major wireless carriers; Verizon, Sprint and T-Mobile.The carriers not only bring potential new opportunities but also have attractive programs which allow us to earn additional revenue when we facilitate service of mobile computers and devices on their networks.We currently have active projects with Verizon, such as Fleet Control.We also recently released bundled solutions and enhanced services that Sprint will be providing to customers on the Sprint bill.These bundles and services include Proof-of-Delivery, Inspection Services and Grapevine Push-to-Talk. We are not alone in our expectations of growth for Field Mobility.Motorola Solutions has demonstrated through its strong on-going support that it’s also counting on significant growth as well.They believe that as wireless carrier networks become ubiquitous, it will increase their market opportunity to put greater numbers of mobile computers into the hands of entire groups of field-based workers who may have never had a mobile computer before. Products and Services Mobile Applications We deploy mobile applications for a wide variety of business processes, depending on the industry.Below is a brief overview of some of those applications by industry: Retail Store: Stock locator, shelf price marking, markdowns, inventory control, physical inventory, merchandising, customer service and mobile point-of-sale (“POS”). Warehousing and Distribution: Order shipping, order picking and packing, stock move and replenishments, product receipt and put-away, labeling, physical inventory and cycle counts. Manufacturing: Production count, work-in-process tracking, raw material consumption, Just-in-Time manufacturing requirements, quality control and assurance, lot/batch/serial number control and scrap reporting. Transportation and Logistics: Proof-of-delivery, commercial turn-by-turn directions, route optimization, cross-docking, returns and Department Of Transportation driver hours of service and route logging. Field Mobility: Field service and repair or wireless work order management, enterprise asset management, inspection, preventative maintenance, surveys, rounds and readings. 9 Software Unlike the market for standardized business software such as email or accounting, the market for enterprise mobile software is more customized.One size does not fit all.Enterprise mobile software systems must support the specialized business processes in an industry-specific and sometimes customer-specific way.For this reason, we utilize several avenues to provide mobile software solutions that meet our customers’ unique requirements. ● Software sourced from specialized ISV’s.The software produced by specialized ISVs is designed to fit a particular vertical market and application.Even still, it must be tailored to meet the needs of each customer and often requires integration to the customer’s enterprise system(s).Depending on the requirements, this tailoring is provided by DecisionPoint or by the ISV themselves under contract to DecisionPoint.We have built a network of market and application focused ISVs specializing in Field Mobility applications for this purpose.In short, an ISV application, ruggedized mobile hardware, a wireless network, deployment services, and ongoing system support can be delivered by DecisionPoint more effectively and with less risk than with any other combination of providers. ● When an ISV solution is not available, custom software can be created in-house using standardized programming platforms like Microsoft.NET® framework, Java™, Android and Apple iOS.These are used when there is simply no other “off-the-shelf” way to meet the customer’s requirements. We have multiple software options available which gives us the ability to meet the customer’s total need at the best value to them.We intentionally have made a point not to be “married” to any single vendor, product offering and/or solution in order to be focused on the customer’s ultimate needs. Professional Services Our professional services offerings fall into one of three categories: business consulting, technical consulting and technical development.Business consulting is where we engage with our customer to help them understand the potential ROI of implementing mobile computing, or supply chain services as examples, for a particular business process.Technical consulting services help determine the technology to be used and how it is to be implemented.We utilize our proven evaluation techniques, tools, and experience to recommend the optimal technology solution that provides organizational, operational and system improvements to our customers.We take advantage of our database and assessment methodology to quickly identify viable solutions for client operations.Once the solution is identified and selected, we apply our proven fast track “3D” (Define, Design, Deliver) implementation methodology to insure project success.Technical development includes actual software programming and configuration of the mobile computing, WMS and TMS application solutions as well as interface software needed to connect to our customer’s existing back-office systems. Our full suite of professional services allow for many “areas of engagement” with our customer base.We can initiate and engage on an opportunity in several areas of the project lifecycle.The professional services listed below allow us to provide value to organizations regardless of where the customer is in their project evaluation/implementation or rollout: ●Engineering & Material Handling ●Middleware Applications ●Facility Automation ●Site Surveys & Installation ●Supply Chain Strategy ●Change Management ●Six Sigma & Lean Six Sigma ●Resource Augmentation ●WMS/3PL Selection & Support ●Temp-to-Perm ●Call Center Outsourcing ●Contract-to-Hire ●Project Management ●Direct Hire ●WMS/ERP Implementation ●Team Services ●Transportation Management ●Work Flow Management 10 Supply Chain Services Supply Chain services include Pre-Contract, Pre Go-Live and Post Go-Live solutions.Our project team will engage and manage the project from end-to-end, allowing the customer resources to stay focused on their tasks.Many of the services that we provide are listed below: Pre-Contract Pre Go-Live Post Go-Live Project Management CRP Execution Post implementation audit Solution Design Training Documents System re-configuration Application Study Job Aid Development Custom report design and development CRP Script Development Training Execution EDI Interface design and development CRP Configuration & Setup Software Configuration Issues documentation and management Current State Design Technical Support Training and certification Future State Design System Interface Development/Programming Satisfaction surveys/ process improvement Mobility Readiness Evaluation Implementation Support Enhancement management/ implementation ROI Targets/Worksheet Modification Specification & Design Multi-site rollout Proof of Concept Design Testing Service Level Agreement Host application requirements Vendor Management ROI Analysis Device application requirements Custom Reports Ongoing Support CMAC, along with one of our ISV Partners, offers Near-Shoring services for application development and host application programming.Our partnership allows us to offer extremely competitive resource rates for application development, scripting, code design, and custom application development.This area has significant growth potential as more companies are looking to move application development closer to their operations where the time zones and language barriers are not an issue.We also have Tier 3 WMS ISV partners for traditional WMS turnkey solutions as well as SaaS inventory management hosted solutions. Rollout, Support and Management Services These services involve installing a solution into the customer’s computer systems infrastructure (“implementation”) and then replicating that implementation out to all their operating locations (“rollout”).The rollout is critical because unless the mobile computing solution is rolled out across all operating locations, the desired ROI will most likely be limited. We offer a wide range of services in this category.They include everything from assembling kits of everything needed for the system on a per location basis (“kitting”) to providing logistical services for rollout (“staging”), to advanced exchange services for broken units in the field, to help desk support and to a self-service portal where a customer can check the status of a service case or equipment repair. For Field Mobility projects, carrier activation is a key service.Activation is where we actually activate mobile computers and/or devices to run on the carrier networks.Not only is this a key service to complete projects, but it is also a source of revenue for us from the carriers when we activate mobile computers and/or devices to operate on the carrier networks. In addition, we offer staff augmentation services to customers that allow for shorter term projects or implementations, workflow management teams for cyclical business customers, as well as contract-to-hire resources that engage on supply chain projects and can convert to a permanent position at the customer location, which helps significantly with the knowledge transfer as well as capital knowledge base.Contract-to-hire solutions have proven beneficial for customers to overcome workforce issues during hiring freezes by allowing them to deploy solutions and then convert resources to full-time status upon expiration of the hiring freeze. Finally, we are adding offerings in the managed services and SaaS categories.Increasingly, customers want to outsource various aspects of operating and maintaining their enterprise mobile systems.We are providing various service offerings to remotely manage customers’ mobile computers and wireless networks as well as offer mobile software on a SaaS subscription basis. Hardware Our hardware reseller sales strategy is designed to avoid competing for hardware sales based solely on low cost provider status.Throughout the sales cycle, we are diligent to point out to a customer that hardware is only one component of the complete solution they are looking for.By bundling the software and services, mentioned above together with the hardware, we position ourselves as the value-added solution provider.This positioning differentiates us from the low-price, ‘discount’ hardware resellers who do not have this capability. 11 We offer the following types of enterprise wireless and mobile computing hardware on a cost competitive basis: ● Handheld and vehicle-mounted, ruggedized mobile computers ● 802.11 a/b/g wireless LAN (“Wi-Fi”) infrastructure ● RFID tag readers and related infrastructure ● GPS receivers ● Two-way radios ● Handheld bar code scanners ● Bar code label and RFID tag printers and encoders ● Ruggedized laptops for industrial environments Consumables We have extensive expertise in bar code and RFID consumables solutions.We offer a full line of high quality labels, RFID tags, and printer ribbons to meet the demands of every printing system.We select the right components from a wide range of products on the market from both independent and original equipment manufacturers of printers and RFID printers/encoders.Matching media to the unique application is what makes the system work.In addition, consumables are essentially a recurring revenue stream once a customer has their system up and running. Sales and Marketing Customer Base Our historical success has largely followed the broad adoption of enterprise wireless and mobile computing technology industry by industry.As mentioned above, this adoption pattern started with retail stores and moved backward through the retail supply chain into distribution and then manufacturing.It also spread horizontally from the retail supply chain into the supply chain of industrial goods as well.Since the roots of DecisionPoint go back to the mid 1970’s, our customer base mirrors this fact as well.Our products and services are sold nationwide to a diverse set of customers such as retail, utility, transportation and logistics, manufacturing, wholesale and distribution and other commercial customers. A cross-section of our customers includes: ● Retailers in various categories and sizes, including “Tier-1” companies such as J. Crew Group, Inc., Liz Claiborne, Inc., PETCO Animal Supplies, Inc., Nike, Inc., Nordstrom, Inc. , and Grocery Outlet (Canned Foods, Inc.). ● Manufacturing companies such as Dade Behring (Division of Siemens), Mercedes Benz US International, Inc., BMW Manufacturing Company, KIA Motors Manufacturing Georgia, Inc., Sargent Manufacturing Co. (Division of ASSA Abloy),BASF Corp, Sanmina-SCI Corp, Orica USA, Inc., Timken Corp., Swiss Army Brands, Smith & Wesson and pharmaceutical companies such as Pfizer, Inc., Johnson & Johnson and Bristol-Myers Squibb. ● Transportation, warehousing and distribution, including logistics companies such as Golden State Overnight Delivery Service, Inc., Ryder System, Inc., Exel, DHL Global Mail, Inc., SAIA, Inc. and Frontier Logistics LP. Now that the Field Mobility marketplace is starting to grow significantly, we are working with customers such as G4S, for security services for their patrol officers, Scientific Games Corp., for their field service technicians, and Mobile Mini, Inc., a provider of mobile temporary storage facilities.In addition, we are working with several automotive OEM’s on a dealership application that has significant revenue and growth potential.A common element of many customers in this marketplace is that they are new to mobile computing and thus have limited staff or expertise to deploy and support such programs.As such, DecisionPoint is an ideal partner for these customers in that our portfolio of development, deployment and support services ensure the success of their mobile and wireless projects. We aim to deliver the ‘whole solution’ to a customer, from solution design through support.Our objective is to target markets that will permit the delivery of as many of these products and services as possible, so as to maximize the profit opportunity while minimizing the costs of sale and delivery. Thus, we seek to classify the type of end-user that it targets in order to quickly and cost-effectively put the right amount of resources on each sales opportunity.The three main end-user classifications are: ● Full Solution Customer - This is a customer that wants us to provide not only the entire solution from initial consultation and design, but also the ongoing support of the system.Such an end-user views the entire system as critical to its business and wants to outsource it to industry professionals.This is the ideal customer for us, one that understands and values the cost effectiveness of the entire solution and ongoing support of the system. ● Customer as their own integrator - The end-user sources all the parts and pieces of the system, programs it, installs it, commissions it and supports it.In effect, the customer is their own integrator, and wants to buy products and services only in a transactional relationship.DecisionPoint limits its resources to provide these customers with competitive product and service pricing. ● Hybrid Customer - Such customers have some systems integration capability themselves but have also recognized that “they know what they don’t know” and are willing to contract for certain services as part of an enhanced transactional relationship.A Hybrid Customer is attractive on a case-by-case basis depending on the circumstances of the situation. In each of the three scenarios above, we strive to position our professional services as a core value-added component to the customer.Our ability to reliably test, configure, kit, stage, and deploy large rollouts of mobile computers for specialized applications is a key service offering that enables our customers to realize the ROI they were expecting on mobile computing in the first place. 12 Sales and Sales Support We support our business model using field-based teams of seasoned account executives with both pre- and post- sale systems architects who are experienced in all areas of enterprise mobile computing.Their focus is to develop customers’ enterprise wireless and mobile computing requirements in order to develop solutions for them and ultimately close business for our product and service set that fulfills those requirements. We fulfill the need for application software both in-house and through ISVs depending on specific customer need. ISVs like this model because they are generally looking for sales, marketing and integration partners like us to expand their own reach. We currently employ 57 people in our marketing, sales and professional services operation.We have 3 marketing people, 20 sales people, all of whom are qualified in system technology design, installation and integration.They receive substantial technical support and assistance from 23 systems engineers and technicians and 5 software engineers.Supporting the sales effort are 6 sales administrators, who are responsible for the detailed order entry and for the inputting of the related data into our accounting system. Additionally we have access to an in-house database with several thousand contractors. Geographically, the sales team is spread throughout the United States and can handle projects on a national and international basis from its East and West coast facilities.When a situation dictates, we may utilize independent contractors. Sales System Support: SalesForce.com We make extensive use of the salesforce.com customer relationship management (“CRM”) system to support our sales and marketing operations.All business processes from demand creation through closing orders are tracked using salesforce.com.This includes the following business processes: marketing campaign management, lead generation, sales opportunity and pipeline management, sales forecasting, sales territory and account management, and strategic account planning. In addition, all professional services projects and time are tracked using salesforce.com.These tools allow us to get a better understanding of project profitability which helps us manage our key project resources. Marketing Activities We address our target markets through a combination of our own marketing activities, relationship selling and vendor-supplied leads.The common aim is to establish our credibility in the space, and then definitively demonstrate to the potential customer that we can tailor solutions to that customer’s needs. Our seasoned sales team also provides many sales opportunities through past relationships and detailed domain knowledge of the operations of the top companies in the target market space.Given that enterprise wireless and mobile computing systems are a complex sale, it is very beneficial to have knowledge of how individual companies actually operate, how they address IT systems issues, and how they buy and manage complex technology.Our sales teams use such information to their advantage against some of the commodity-type resellers in the space. Vendor-supplied leads play a part in our success as well, in that vendors see it to their advantage to funnel sales opportunities to us thereby minimizing their selling costs.They are also willing to spend a sizeable portion of their discretionary marketing development budget for demand generation activities. Our investment in our Field Mobility practice is generating wireless carrier sales and the establishment of a new sales channel.We have established key wireless carrier relationships with Sprint, T-Mobile and Verizon and are now seeing the fruit of our labor. In 2011, we again increased our internal sales development function to support these carrier relationships.Currently staffed by seasoned industry veterans, this function is to continually cull all sources of leads and nurture them to the qualification stage where it makes economic sense for one of our account executives to get involved. Realizing that statistics show that the vast majority of B2B activity today starts with an Internet search, we have invested in some forward-thinking tools and technologies to help meet our future customers there.We continue to invest in our website, www.decisionpt.com, and we also have a complete online, closed-loop demand generation tool to track and manage leads to productively increase the sales pipeline.This includes email marketing with closed-loop feedback as well as email campaigns that track recipient behavior after their receipt in real time.This allows us to convert them into active prospects at the exact time they are investigating solutions for their particular problem. 13 Competition The business in which we operate is highly competitive.Continued evolution in the industry, as well as technological migration, is opening up the market to increased competition.Other key competitive factors include: technology offered; price; availability of financing; product and system performance; product features, quality, availability and warranty; the quality and availability of service; company reputation; relationship with key customers and time-to-market.We believe we are uniquely positioned in the industry due to our strong customer and vendor relationships, our consultative and technological leadership and capabilities and our comprehensive range of offerings. We compete with other VAR’s and System Integrators/engineering organizations (“SI’s”) in system design, integration and maintenance arenas.However, as a Tier-1 reseller for major equipment vendors including Motorola Solutions and Zebra, we encounter fewer than ten competitive Tier-1 VARs and SIs representing these manufacturers in the marketplace. We typically win business from such competitors based on our turnkey software engineering skills and one-stop-shop technical capabilities.Recognizing us as a significant VAR within its universe of Tier-1 partners, Motorola Solutions has granted us variable pricing applicable to specific major customers.These price discounts give us an edge in the marketplace through greater margin flexibility.As a result, we do not typically lose contracts due to price sensitivity. Large system integrators are seeking to move further into the segment in which we compete.Competitors in this segment, may also serve as subcontractors to large system integrators and are selected based on a number of competitive factors and customer requirements.Where favorable to us, we may partner with other system integrators to make available our portfolio of advanced mission-critical services, applications and devices. We have identified the following ten companies as primary competitors in the VAR and SI spaces: ● Agilysys, Inc. (Nasdaq: AGYS) - Agilysys is a publicly traded NASDAQ company and is a distributor of enterprise computer system solutions with $640 million in revenue.One of their divisions provides services similar to those offered by us. ● International Business Machines Corp. (NYSE: IBM) – Although significantly larger than us, IBM seeks to deliver the same type of value proposition to the market.IBM is a very large organization; enterprise wireless and mobile computing are just one of a large set of competencies and services they provide to the marketplace. ●
